 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-01464-JLR Document 69 Filed 10/29/19 Page 1 of 3

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
0912139 B.C., LTD., a Canadian No. 2:18-cv-01464-JLR.
corporation, and PAKAGE APPAREL,
INC., a Canadian corporation, STIPULATED MOTION TO EXTEND
DEADLINE TO RE-OPEN CASE
Plaintiffs, PENDING SETTLEMENT AND
fPROPOSED] ORDER
Vv.
RAMPION USA INC., a Washington NOTE ON MOTION CALENDAR:
corporation, and RAMPION
ENTERPRISES LTD., a Canadian October 29, 2019
corporation,
Defendants.

 

 

Pursuant to LCR 7(d)(1} and 10(¢), Plaintiffs and Defendants, by and through their
counsel of record, hereby stipulate and jointly move the Court for entry of an order extending the
deadline to re-open the case pending the consummation of the formal settlement agreement.

On September 5, 2019, in response to a notice that the parties had reached a settlement in
principle, the Court entered an Order (Dkt. # 67) striking all case deadlines and dismissing this
case, subject to re-opening at the motion of any party by November 4, 2019, if the parties were
unable to consummate their settlement agreement by that time. The parties now jointly move the
Court to extend the November 4, 2019 deadline to re-open this case.to November 13, 2019.

Good cause exists for the proposed extension. The parties signed a September 5, 2019

binding settlement term sheet prior to the provisional dismissal of this case. Since then, the

JOINT MOTION TO EXTEND DEADLINE TO RE-OPEN CASE PENDING SETTLEMENT - 1
(2:18-cv-01464-JLR)

STOEL RIVES iF
ATTORNEY!

i. ¢ $
104142.105.2 0068361-00001 600 Unc Siy Bee ed OUD WA 98101

 
 

wh & GG bb

oO SO SH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-01464-JLR Document 69 Filed 10/29/19 Page 2 of 3

parties have exchanged multiple drafts of formal settlement documents and have diligently
continued to negotiate the detailed terms. As of today, a small number of issues concerning the
terms and language of the formal settlement documents remain unresolved between the parties.
The parties’ binding settlement term sheet was negotiated with the assistance of mediator Lou
Peterson and provides that in the event of any disagreement as to the meaning of the terms set
forth in the term sheet or in preparation of more formal documentation, the parties agree that Mr.
Peterson will resolve any such disagreement. As such, the parties are confident that they will
have a final, executed set of formal settlement documents before the additional! requested time
expires.

Given the current status of negotiations, however, it appears the parties need a few extra
days beyond November 4, 2019 to finalize and execute the formal settlement documents. As a
result, the parties hereby request a short extension of the deadline to re-open this case from
November 4, 2019 to November 13, 2019.
DATED: October 29, 2019.

 

 

 

 

STOEL RIVES LLP DORSEY & WHITNEY LLP

/s/ Brian C. Park ‘sf Paul Meiklejohn

Brian C. Park, WSBA No. 25584 Paul Meiklejohn, WSBA No, 17477

600 University Street, Suite 3600

Seattle, WA 98101-4109 /s/ Erin Kolter

Telephone: (206) 386-7542 Erin Kolter, WSBA No. 53365

Facsimile: (206} 386-7500 Columbia Center

Email: brian.park@stoel.com 701 Fifth Avenue, Suite 6100
Seattle, WA 98104

‘si Steven ‘T. Lovett Telephone: (206) 903-8800

Steven T. Lovett (Admitted pro hac vice) Facsimile: (206) 299-3594

steve lovett@stoel.com meiklejohn.paul@dorsey.com

kolter.erin@dorsey.com
/s/Nathan C. Brunette
Nathan C. Brunette (Admitted pro hac vice) Attorneys for Defendants
nathan. brunette@stoel.com
760 S.W. Ninth Avenue, Suite 3000
Portland, OR 97205
Telephone: (503) 224-3380
Facsimile: (503) 220-2480

Attorneys for Plaintiffs

JOINT MOTION TO EXTEND DEADLINE TO RE-OPEN CASE PENDING SETTLEMENT - 2
(2:18-cv-01464-JLR)

STOEL RIVES rr
ek ; ATTORNEYS ;
104142 105.2 0068561-00001 600 University Srect Suite 3600, Senitle, WA 98101

 
 

Oo © ~~ NAN wm FB WwW WN —

Be BR eee ee
Rn wA FB WB NN &S& © CO Se JN DBO UH SF BY YP FF

Case 2:18-cv-01464-JLR Document 69 Filed 10/29/19 Page 3 of 3

ORDER

It is so ordered,

Me
Dated this 20 day of  Selwetye. _, 2019.

C \. 090%

THE MONORABLE JAMES L, ROBART
United States /District Judge

JOINT MOTION TO EXTEND DEADLINE TO RE-OPEN CASE PENDING SETTLEMENT - 3
(2:18-cv-01464-JLR)}
STOEL RIVES tt

Lo ATTORNEYS
104142 105.2 0068561-00001 600 University Se See Spode eNO

 
